Case 2:19-cv-04337-DRH-SIL Document 14 Filed 04/29/20 Page 1 of 3 PageID #: 109




                                Kevin T. Conway, Esq.
                                  Attorney at Law
                                     Licensed in
                                     n.y., n.j., ct.
80 Red Schoolhouse Road, Suite 110                     c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY 10977                                61 South Paramus Road, Suite 250
Tel: (845) 352-0206                                    Paramus, NJ 07652
Fax: (845) 352-0481                                    Tel: (201) 928-1100

                                          April 29, 2020


The Honorable Judge Denis R. Hurley
United States District Court
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

       Re: 2:19-cv-04337-DRH-SIL Plaintiff’s Third Letter Motion for Extension of Time
       within Which to Effectuate Service on John Doe Defendant

Dear Judge Hurley:

       Pursuant to Fed. R. Civ. P. 4(m), Plaintiff, Malibu Media, LLC, move for entry of an order

extending the time within which Plaintiff has to serve the John Doe Defendant with a Summons

and Complaint, and states:

       1.      Plaintiff commenced this action against the internet subscriber assigned IP

69.124.215.14 (“Defendant”) on July 28, 2019, at which time it filed a complaint alleging that

Defendant copied and distributed one or more of Plaintiff’s copyrighted works, all without

Plaintiff’s consent. See CM/ECF 1. Plaintiff asserted a claim for direct copyright infringement,

and requested that Defendant delete and permanently remove, and be enjoined from continuing to

infringe, Plaintiff’s copyrighted works. See id.

       2.      On October 25, 2019, Plaintiff was granted leave to serve a third-party subpoena



                                                   1
Case 2:19-cv-04337-DRH-SIL Document 14 Filed 04/29/20 Page 2 of 3 PageID #: 110



on Defendant’s ISP, Altice, to obtain the Defendant’s identifying information [CM/ECF 9].

Plaintiff issued the subpoena on October 26, 2019 and received the ISP’s response on or about

March 9, 2020.

       3.      Upon receipt of the subscriber’s identifying information, Plaintiff conducted a

thorough investigation and determined that a good faith basis exists to name the subscriber as the

defendant infringer.

       4.      Pursuant to the Court’s Protective Order, Plaintiff is barred from disclosing

Defendant’s name in any filing. As such, prior to amending the Complaint, Plaintiff filed its

Motion for Permission to File Amended Complaint and Proposed Summons Under Seal [CM/ECF

11]. On March 31, 2020, this Court granted Plaintiff’s Motion Seeking Leave to File the Amended

Complaint and Summons Under Seal.

       5.      Accordingly, Plaintiff filed its Sealed Amended Complaint [CM/ECF 12] and

requested that the Clerk issue a summons as to the Defendant. The summons was issued on April

6, 2020.

       6.      However, due to the recent restrictions placed by health department and city

officials due to COVID-19 virus, our process servers have suspended all attempts to serve

Defendants. Therefore, at this time, Plaintiff’s respectfully request this Honorable Court extend

the deadlines to effectuate service until at least thirty days (30) after May 1, 2020.

       7.      Pursuant to this Court’s Order on Plaintiff’s Second Motion for Extension of Time

Within Which It Has to Effectuate Service on John Doe Defendant dated January 2, 2020, Plaintiff

was required to effectuate service on the Defendant no later than April 24, 2020.

       8.      Procedurally, Plaintiff respectfully requests that the time within which it has to

effectuate service of the summons and Complaint on Defendant be extended until at least thirty




                                                  2
Case 2:19-cv-04337-DRH-SIL Document 14 Filed 04/29/20 Page 3 of 3 PageID #: 111



(30) days, or until May 31, 2020. The additional time will allow Plaintiff’s process server time to

adhere to the quarantine guidelines placed by local officials.

       9.      This motion is made in good faith and not for the purpose of undue delay.

       10.     None of the parties will be prejudiced by the granting of this extension.

       WHEREFORE, Plaintiff respectfully requests that the time within which it has to effectuate

service of the summons and Complaint on Defendant be extended until May 31, 2020. A proposed

order is attached for the Court’s convenience.

       Dated: April 29, 2020                  Respectfully submitted,

                                              By:     /s/ Kevin T. Conway
                                                      Kevin T. Conway, Esq. (KC-3347)
                                                      80 Red Schoolhouse Road, Suite 110
                                                      Spring Valley, New York 10977-6201
                                                      T: 845-352-0206
                                                      F: 845-352-0481
                                                      E-mail: ktcmalibu@gmail.com
                                                      Attorney for Plaintiff


                                 CERTIFICATE OF SERVICE

        I hereby certify that on April 29, 2020, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                             By: /s/ Kevin T. Conway




                                                 3
